UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

Criminal No. 14—071 (RJL)

)

)

)

)

)

)

JOSEPH BORGES, )
)

CHARLES GREER, )
)

DARNELL JACKSON, and )
)

COREY RICH, )
)
)

Defendants.

<4"

MEMORANDUM OPINION
December 3 l , 2015 [Dkt. # 32]

Currently pending before this Court is the Government’s Motion to Dismiss
Indictment [Dkt. # 32], pursuant to Federal Rule Of Criminal Procedure 48(a), as to all
defendants—Joseph Borges, Charles Greer, Darnell Jackson, and Corey Rich
(“defendants”), who have been charged, infer alia, with a conspiracy to distribute and
possess with intent to distribute one kilogram or more therOin. See Superseding
Indictment [Dkt. # 15]. In its motion, the Government requests that the indictment be
dismissed “without prejudice," see Mot. to Dismiss Indictment at 1; however, because of
the unusual circumstances Of this case I ﬁnd that the threat Of reprosecution would
amount to harassment and, therefore, dismissal with prejudice is appropriate here.

Accordingly, after careful consideration Of the Government’s motion, the defendants’

oppositions thereto, the ex parte hearing on November 20, 2014, arguments of counsel at
the motions hearing held on December 10, 2014, and the relevant law, the Court DENIES
the Government’s Motion to Dismiss Indictment and DISMISSES the indictment with
prejudice.
BACKGROUND

Defendants Borges, Greer, and Jackson were indicted on March 27, 2014, in a
single-count indictment alleging conspiracy to distribute and possess with intent to
distribute 100 grams or more of heroin, in violation of21 U.S.C. §§ 84l(a)(l),
841(b)(l)(B)(i), and 846. See Indictment [Dkt. # 5]. An l8-count superseding
indictment was ﬁled on May 13, 2014, against all defendants alleging, in summary:
(1) conspiracy to distribute one kilogram of heroin against all defendants; (2) multiple
counts of unlawful distribution of heroin against Jackson and Greer; (3) the use, carry,
and possession of a ﬁrearm during a drug trafﬁcking offense against Borges; (4) unlawful
possession with intent to distribute of 100 grams or more of heroin against Borges; and
(5) unlawful possession with intent to distribute heroin against Jackson. See Superseding

Indictment [Dkt. # 15].

On September 29. 2014, FBI Special Agent Matthew Lowry was discovered in his
FBI vehicle, apparently under the influence of narcotics. See Gov’t’s Ex Parte Under
Seal Letter at 4, Nov. 17, 2014 (“‘Nov. 17, 2014 Letter”) [Dkt. # 60-2] (unsealed by
Order, Dec. 8, 2014 [Dkt. # 65]). A subsequent search ongent Lowry’s vehicle

uncovered narcotics and ﬁrearms evidence seized in connection with other criminal

cases. Id. There was no apparent law enforcement purpose for any of the items

recovered, and the FBI list of the items recovered from the search of the vehicle remains
under seal. Id.

On October 22, 2014, the Government ﬁled a then—sealed notice advising the
Court that “one of the special agents who assisted in the investigation of the defendants’
case may have engaged in misconduct in other cases by tampering with evidence,
including narcotics evidence, seized during other investigations.” See Notice at 1, Nov.
6, 2014 [Dkt. # 33].1 The notice stated that the agent had been suspended and that a
criminal investigation had been opened. Id. The notice further indicated that the
Government would not oppose motions by defendants for release, with certain
conditions, pending trial or other resolution of the case. Id. at 2. Thereafter, all four
defendants moved for bond review or release pending trial. See Greer’s Emergency Mot.
for Release from Pretrial Detention [Dkt. # 23-2];2 J ackson’s Unopposed Mot. for Bond
Review [Dkt. # 25]; Rich’s Unopposed Mot. for Bond Review [Dkt. # 26]; Borges’s Mot.

for Bond Review [Dkt. # 28].3

On November 5, 2014, the Government moved to dismiss the indictment, as to all

defendants, without prejudice. See Gov’t’s Mot. to Dismiss Indictment [Dkt. # 32].

 

1 The Government moved to unseal the notice on November 3, 2014, and that motion was
granted orally at a status conference on November 6, 2014. See Gov’t’s Mot. to Unseal Notice
[Dkt. # 31]; Minute Entry, Nov. 6, 2014.

2 Greer’s motion was initially ﬁled under seal because it referenced the Government’s October
22, 2014. notice, which had yet to be unsealed at the time. Because the notice has been unsealed,
see supra note 1, there is no reason for Greer’s motion to remain sealed.

3 After interlocutory appeals a status conference was held on November 24, 2014, during which
all four defendants were released pending the outcome of the Govemment’s motion to dismiss.
See Minute Entry, Nov. 24, 2014.

Following several ex parte, sealed submissions from the Government,4 the Court held an

ex parte, sealed hearing on November 20, 2014 with the Government to discuss its
pending motion to dismiss, and that hearing was later unsealed. See Order, Dec. 8, 2014
[Dkt. # 67] (granting Government’s Motion to Unseal the Ex Parte Court Proceeding on
November 20, 2014).

At the ex parte hearing, counsel for the Government represented that Agent Lowry
was not, at that point in time, being accused of tampering with any speciﬁc evidence
related to the defendants in this case. Ex Parte Hr’g Tr. 13:9-12, Nov. 20, 2014 (“Nov.
20, 2014 Tr”) [Dkts. ## 68-71] (“[A]s I stand here right now, we don’t know whether or
not the one kilogram of heroin that was seized in connection with that search warrant was
in fact tampered with. Maybe it was. Maybe it wasn’t”). Despite no speciﬁc allegations
at the time that Agent Lowry had tampered with evidence in this case, the Government
represented that the agent was involved in executing search warrants that yielded the
“most signiﬁcant narcotics evidence” recovered in connection with this case. Nov. 20,
2014 Tr. 614—14; see also Nov. 17, 2014 Letter at 5 n2 (“Although no evidence from [the
Borges] investigation was found in his FBI vehicle, Agent Lowry played a signiﬁcant
role in the execution of search warrants central to the investigation”).

As a result of Agent Lowry’s unmonitored presence both at the scene where

evidence was seized, and at the facility where the evidence was logged, counsel for the

Government stated that the agent’s involvement had “undermined” the “integrity” of the

 

4 Most, if not all, of the substance of those submissions has been subsequently unsealed. See
Order, Dec. 8, 2014 [Dkt. # 65].

prosecution. Nov. 20, 2014 Tr. 2123-13, 26:14-27:12. I agreed with the Government that
the agent’s involvement in the seizure would likely give rise to a reasonable doubt ifthe
case were to proceed to trial. Nov. 20, 2014 Tr. 35:23—3627. Thus, the only remaining
question to be resolved was whether the case should be dismissed with, or without,
prejudice.

ANALYSIS

Federal Rule ofCriminal Procedure 48(a) provides that, at any time prior to trial,
the Government “may, with leave of court, dismiss an indictment, information, or
complaint.” Rule 48(a)’s “leave of court" requirement is “intended to allow courts to
consider the public interest, fair administration of criminal justice and preservation of
judicial integrity . . .  United States v. Slrayer, 846 F.2d 1262, 1265 (10th Cir. 1988).
“The principal object of the ‘leave of court’ requirement is apparently to protect a
defendant against prosecutorial harassment, e. g, charging, dismissing, and recharging,
when the Government moves to dismiss an indictment over the defendant’s objection.”
Rinaldz‘ v. United States, 434 US. 22, 29 n.15 (1977) (per curiam).

Under Rule 48, there is a strong presumption in favor ofa no—prejudice dismissal
unless the circumstances are “exceptional,” such as where a dismissal without prejudice
“would result in harassment of the defendant or would otherwise be contrary to the
manifest public interest.” United States v. Poindexter, 719 F. Supp. 6, 10 (D.D.C. 1989).
“[T]he ultimate decision in that regard depends upon the purpose sought to be achieved
by the government and its effect on the accused.” Id. In Poindexter, the Government

sought dismissal of some charges on the basis that its broader investigation was

incomplete, and there was “at least the possibility that further developments will

minimize the classiﬁed information problems.” Id. at 11 (internal quotation marks
omitted). The Government also argued that witnesses who are “now protected by the
privilege against self-incrimination may become available to testify . . . .” 1d. The
Poindexter court rejected the Government’s justiﬁcations for a dismissal without
prejudice, and, dismissing with prejudice, explained:

The Court can well appreciate the prosecutor’s desire to
preserve the best possible case against the defendant for use
at a time when, possibly, the tactical situation is more
advantageous. Yet that kind of strategy is precisely what
such cases as Salinas and Ammidown condemn. In the end,
when a choice must be made, it is the Court’s duty to protect
defendant from the consequence of another prosecution at a
different time deemed more favorable to the prosecution even
if this could have the effect of conceivably hampering the
govemment’s plans down the road.

1d. at 12 (footnotes, quotation marks, and alterations omitted). Indeed, our Circuit Court
has stated the purpose of Rule 48(a) is to prevent the prosecution from bringing charges
and then “dismissing [them] without having placed a defendant injeopardy, and
commencing another prosecution at a different time or place deemed more favorable to
the prosecution.” United States v. Ammz’down, 497 F.2d 615, 620 (DC. Cir. 1973); see
also United States v. Fields, 475 F. Supp. 903, 907 (D.D.C. 1979) (citing Ammidown and

noting “although generally a dismissal by the government does not bar reinstitution ofa

prosecution, an exception is made where there has been a harassment of a defendant”).
As in Poindexter, the Government in this case has put forward the possibility that

the problems with Agent Lowry’s involvement in the case may be cured at a later date

when its investigation is more complete. At oral argument, counsel for the Government
explained that the case could be “resuscitated” if Agent Lowry pleaded guilty to his
misconduct and gave a “full accounting of his misdeeds” such that he would be available
to the Government to testify and explain that he committed no misconduct in this case.
Hr’g Tr. 12:14-18, Dec. 10, 2014 (“Dec 10, 2014 Tr.”) [Dkt. # 72]. Unfortunately for
the Government, such a strategy ofdismissing a case without prejudice in order to bring
it again under “more advantageous” circumstances is precisely the kind of “tactical
situation” that is prohibited by Rule 48(a) and its progeny. Poina’exter, 719 F. Supp. at
12: see also United States v. Salinas, 693 F.2d 348, 353 (5th Cir. 1982) (“It is apparent,
therefore, that the Government used Rule 48(a) to gain a position of advantage . . . .”).

The Court has an obligation to protect these defendants from the uncertainty that
the risk of a future prosecution entails because it amounts, objectively, to harassment.
The facts of this case are unusual and are unlike the more typical situation where the
Government is forced to dismiss its case after evidence is ruled inadmissible. Cf. United
States v. Karake, No. CRIMA. 02-00256, 2007 WL 8045732, at *2 (BBC. Feb. 7,
2007) (permitting dismissal without prejudice in part because it was not “a case in which
the government could proceed to trial yet, for tactical reasons, has sought to defer
prosecution”). Here, no evidence has speciﬁcally been ruled inadmissible, but rather, the
integrity of the Government’s case has been tainted by the wrongdoing and misconduct
of an agent assigned to the case. When pressed for reasons why the case should be

dismissed without prejudice, the Government back in November 2014 relied on a

hypothetical situation in which charges might be re—brought if Agent Lowry pleads guilty

and reveals that he did not tamper with any evidence in this case. See Dec. 10, 2014 Tr.
12:14-18. Well, Agent Lowry did ultimately plead guilty in March 2015 to a criminal
information in this district. See Plea Agreement, No. 15—cr-34 [Dkt. # 6]. And according
to his counsel he in fact provided “[e]xtraordinary and early cooperation with the
government” including meeting with prosecutors and investigators “over many hours to
assist them in identifying the evidence packages that were (and those that were not)
tampered with by him.” Def.’s Mem. in Aid of Sentencing at 10, No. lS-cr-34 [Dkt.
# 1 1]. Although Agent Lowry was not entitled to a § 5K1.1 departure since he did not
provide information regarding any criminal activity aside from his own, the Government
"recognize[d] that the defendant did confess in a timely and fulsome manner” that saved
Government resources, and acknowledged that he “met with the investigative team on
several occasions, and he answered completely all questions asked of him.” Gov’t’s
Sentencing Mem. at 14 n.4, No. 15—cr-34 [Dkt. # 16]. As such, on July 9, 2015, he was
sentenced by one of my colleagues to a term of36 months ofincarceration, followed by a
term of24 months of supervised release. See Amended Judgment, No. 15-cr—34 [Dkt.
# 32].5

To date, this Court has not been notiﬁed of any information gained by the
Government during his cooperation that would enable it to successfully reprosecute this
case. Nevertheless, the ongoing threat that the Government may change course at a later
date is itself the very type of harassment that warrants a with prejudice dismissal. See

Poina’exter, 719 F. Supp. at 1 1 (noting the unfairness of allowing a prosecutor to hold

 

5 Agent Lowry was also sentenced to a term of 12 months of prison to run concurrently with the 36-month sentence,
as well as another 12 months of supervised release to run concurrently with the 24-month supervision term. Id.

charges in abeyance “for an indeﬁnite period of time in the hope or expectation that

something will turn up to remove the complications” in the Government’s case (emphasis
added)).

Finally, it is important to note that neither this Court, nor the defendants, question
the Government’s good faith in its attempts to secure a dismissal without prejudice. The
Court understands that the Government has expended a signiﬁcant amount of time and
resources to investigate and to prosecute this case, and that the obstacles to this case’s
continued prosecution are, by all accounts, attributable solely to the rogue actions of one
former FBI agent. Similarly, this Court has absolutely no reason to believe that it is, or
ever was, the Government’s intent to harass these defendants. Nevertheless, the issue, as
explained in Poindexter, is whether the Government’s conduct objectively amounts to
harassment. See 719 F. Supp. at l 1 (“Neither the defendant, nor certainly the Court,
questions that good faith in the slightest. Rather, the question is the effect on the
defendant of a dismissal of charges followed by their reinstitution at a later date. To put
it more concretely. does it objectively amount to harassment . . . .” (emphasis added»; see
also Salinas, 693 F.2d at 351 (“[T]he primary purpose of the rule is protection ofa
defendant’s rights . . . ."’). Under the unique circumstances of this case it would, by any
objective standard, be harassing to these defendants to leave the threat of reprosecution
hanging over their heads indefinitely while the Government tries to figure out a way,
notwithstanding all of Agent Lowry’s cooperation to date, to sufficiently cure the defects

in their case so that it can reprosecute them. As such, this Court is duty—bound to protect

these defendants from such unfair consequences.

CONCLUSION

Thus, for all of the foregoing reasons, the Government’s Motion to Dismiss
Indictment without prejudice is DENIED. This case is DISMISSED with prejudice. A

separate Order consistent with this decision accompanies this Memorandum Opinion.

 

 

United States District Judge

10